Case 3:19-cv-00196-LPL Document 113 Filed 04/15/21 Page 1 of 10

IN THE UNITED > STATES PrSTRICT CouRT
FoR THe \NESTERIN a OF FENNSYLMANZA

 

Af CF) DW NESTE SoG > |

HENRY UTED We SENGION 3 DEE remeroay pstion
oO 44

KaNSKY OFLTEMA per lendenls 2 eta) 3 fe rie Fak PRS LUBE 1 STATE A AL EA

 

 

SUANT ro LR, TR

T, HENRY UUNSELDW ASH \i BTON, Arn Tile. DALNTIFF-IN THF: peor: CAPTION, |
I.P

 

LALNTLIFE Mavis THLS Count WITHA moran IN OBTELTIAN T MRBLSTRAT Fe SUNY:
OPAISTAN 78 Orsmirss PLAINTLFE CLALms FoR PALLUQE TP STATE A OLAL im, BRZET IN

SUPPORT ¢ PURSUANT To LR TR

ANGE “ANINE TH \NHETHER THe OrSmzssAl OF EGF No. 72, EGF No, W AQ
ae MADP: WITH OR WITTHOUT | PRE-TUDICE Na7HEING ZA 7HE- MEmoRaNDUM OPIN
Ton, AND IROPRK Dogs” P04 1240 ANSWER / ADDER. SSS THIS QUESTION

4

3' CONCERNING THE: aurrs REFRENCE. Té PLALNTLFF As 4A AFRICAN AM/=RIGAN,
FLALNTLFF, RESPONSE IS, PLALNTIFE ES A DARK SKIN’ BlAGK MALE, TiHrsxs
NOT AN! ATTEMPT of cGaLD THE COURT, HowREVER, THES TS FAR ALATER THAN Sé-
piper MGNTICS NAAR] THIS CauRT LS Noy Auta WAT MORE OFTEN THAN NOT
3)AGKS EXPERIPNCE RACTAL PRETUNIEE-N-RACTS™, THAN THE APRLOAN AMERICAN
ilibae p Aar hearts, TAR RESENTMENT fo Blacks ARR FAR MeBIE INTENSEO, THF:
Pun Pace. Sk PLALNTIFE Batnarne THES Te TH: CAURTATTENTION LS JH MERE
Pac OF PLAINTLCFF BFING A- OA BKK SKIN BLACK MALE TRANSLATES INTs PLAINTIFF
BRING A READY-N- CIN FROTFLI LD TARBP-T * THES MTQHT HI=LP TH CouRT To UND(ZRST-
AND WHY sama NY, Dot. STAFF AND} MEDEOAL PROFELIONALS, E\IEN WHEN Nat BIO-
LogronL ARLATZVES SER. THEmspeINES AS FAmiLy-N- Pi. AINTIFF, A ORRIK SKIN

Back MALE AS THEI PNEMY, THES May EXPLALNS THIZ Ca mmreNTS DTKECT-
PLALNITLFF BRG THLS Caan Te Con

 
  
  

ED AT PLALINTZIFF, ENEN By THR CHAPLAIN
DPR THR. OF. PPERENCE Doa: 10g PAsstm

\

4, 129, P.4Y THE. Court EX Pa srs , PLALNTIFF's APPARENT LNABLLLAY 79 AacP PE
crenata Enos NS PETA THT caurr (AND 7 THE. COARPATIONAL INSTLTUT ONAN U iM PR -
OUS ATTEMPTS TS hopes $8 HIS tomplAnNTs ANDO EXPLALN MI-Dze nd AND Leen AULOE -

. Lenps/eansiRLNs 7o HIM) OVEA SER Severn. DFA RY AND) ACTIONS, WWrilh RAPER TRL

— ERS NAT ALTER THE: Baunds oF ETTHPA MPOZCAL saren@r oR CORRECTIONAL LTA -

  

( PLAINTEFF RiSpe NSE: THE: OPPENDANES IN THE: \WaslizAiesrely V, LEN, SeTTLR-
SAVPNT AGREEMENT , AGR BO Ts Fonees PRISON POLLOY-N- CONCEAIS feoth Ldap, Hi az
~ RDS-N-SAPETY, Spf, Dak “o-bh, AT a4$- 75. YIG) 87-2

TH THIRD QTAAUET Dee 30 OED THAT Dor poliay bos SINEEED LMpeseD ¢ A SUB -
“B: is FAY DSI One “ Se i

~
| Case 3:19-cv-00196-LPL Dggument 113 Filed 04/15/21 Page 2 of 10

STANTEAL BURDEN fog THE PRICED, PLA: INTL ES RELEGEON . WISH TENA ALN, Kiem
“a7 F,3d 272, :

DE FENDANTS SUQCRESFULLY PROVIDED CARP Fre 7% NE 7i= TA MATE: REAAROLESS oF
AiGhs HAVE nes TUE. SARE OR VEO stmaLak HrasyH MRoblems , GUIDE. LINES-N Ke -
Sy ACNTS DolS NOT PRENENT DEPENDANTS FRom PROVIDING WCE CAMA y re oD peLAR ~
2D PRI2A TO-N-AFTFZRWARD A REFUSAL 76 PRNTDY:. PLALNTZFF CARE: ANID ENEN Con -
FEARING: WITH OTHRA DEFENDAINT-N-RBRREING To OPNY PLALNTIFE CARR. WHILE
8) ALN TLE ILA NON GTak FAN “N-DESCOMPORT 4 AMO ORM/ING PLALINTLFF QUaess
Te | STK, CLL, B Bur Paani Stak CALL re ALL OTHER LNMATES Lal same. 7 me
* amr 7 AS orek CALL, AE BUEST: DENSA PLALNCCFR MULTIPLE: STs 5 CALE BEARS

ret ies Uj, AT 33, 35°39) [ty i) a3, [a4-7A5, 1319 36, /37+142) 1SKISE Aa}-4 Sy 281° “8S 39/- 305

nla Ud Aaa.
th =FENDANTS OEM I> De lane -N- Followheb UP THETA TREATS with parton’ No ar -
The MpTs to DATEL WERE MADE To FeSlIOE. PLALNTLE OAkie, PLOCSTLFF OF PROBL
HEALTH WAS NOT CAUSED OR (tS Oug Ts PLAZN TIPE ASE, But OurTe DEFENDANTS DE-
AY 4) OP CARE 46% MRANS To PRNALIZE PLALATICP
OS ALOE ANIA “Doe fe, fib, EP Js. Gd-bA SAL SuPPLErtayTs WERE. PELED ony

Tub JO-N- SLY 1552.0 Dad NS: rh 2, Pus ka TS NOTA DEPENOANTIN THE AMEND-
jd ComPLALNT IN THES Ret ien ~\NHIeH PLAENT WAS ATPoAnED NS LESS TIN Four
3) OPPORTUNITIES 8 Pile, BECAUSE -Puskar wins NoTAAmro ED ENTIFLED BY PLArNT-
“ oF DESELTE THES CaUuRT REPEATED AND EXPRESS CAUTIONS 7 WAT CLALMS MET INALUDEO
i auin BF. WALNEY , PUSKAR C2 NeT-NoR CAN Hr Now Be. RODE AS A DEFENDANT.
PLALNT IPE RESANSES PLALNTLTE Plaaeo THE Complete AMEND) Dotameny,
re [-SS) = PAGES PRR ENVOLOPRE - EAL 7s, ranch Box, ON. Ti+E- SAME. DAY, 7.9, in (
ONGE he PLALNTLIF DRROSLT Tie MALL IN Tift. Box TTS Gen stOPREO FILE,
AWN OUT OF PLALNTFES doni7aol, THIS WAS PLAST LASS MALL, Heusrani Vy pean iea
ULS ,AbL AW. 70% S.4F, 437%, 22 iC Ch 5, TTsNN 1933), THA. Peo SE Pazsonpie IFAS N® Chote
IQUT Ts FENTRUST THe Pope ANTE OF HES NOC Ete oF MHAPAL %. PRisan AUT Henrrirs HE
CAN NEVER &p SURP. THAT CT IAILLL, ULTE Ma RLY apt STAM BRIO ‘PLE ON TIME, SPN Fel
i BRARD 257 F. AFP SSA, sa? ure aver) ToMiey FLLeo UNDER 7p NADL: B Poy BOX RULE:
THyx ATR. OF PELEN (& ocsuy fs WHEAL A FRESNER TRAMSMT7 Te PATSON AUTHORIZES Fan mashing)”
- Le NGENETZ V- KAUSTNG 342 F.3d 756 Tb) Gad ork 4oe3) BASED on THE MALL Bex Rul fe.
PLATNTLAP Razser Am [ND fF A Cam LELALNT das SuBrasTEd ON OR NPAR 7,1,AO Bubs V, Nee -
TeAL 1 F 24 /09, i/2 (3rd arp 1999): Sarr \. BYANS o48 Fi, id ISS, bbf-/L2 ad arate)
(PA2 Se PRI :SONERS Nerice Aap. F pele. ED AT TRE IN nam ENT 7 Of DELIV ES “hy 7 PRESON i PUPP RET HE.
FoR MALLING Toa THE DISTRICT Cou nr)
EACH Timic PLOLAS TERE Wks GONTACT =O By THF. OLBRK of- CoUd7 CONUERAIZAS
i S ORPBNDOANT, &, Puskaa 7o THE. LIST OF DEFENDANTS IN WasHENERA \, Kan-
Be “0-2 09b, PLAcRITifE. OZO SO TamBO2 ATELY bhe, cNSTAURT oN BY THE Coury,
P INTLPF OZ TNORED AyD CFRALA PUsixAe 2. Je THE. LIST OF BRPINDANT. 5, AND
aN PEED CFRALD: PUSRAE RS NURSE. FdbERN ESN, AT SGI- samras fy, Deas Hf Ts

SLR Yaa, ®: IFN -00}9, ce

‘

 

é pe

  

 
Case 3:19-cv-00196-LPL Document 113 Filed 04/15/21 Pagg sorhd -cV- 146

LFQA ey ARSPINSTAF For tNMATE Acorss, 72 MEATEAL CAL AND” ACT Ase ASAHRALTH Chap AoH
rman crRAT OR, SEP AraPNORO Com PArNT, DATIFD 79,20, Pees GorbA AT 204)
vy
A

fo, Gon NEF: AN ZENE poo ]oq, PT AT NOMS, ainren ALTA, LA INTLIFF HAS Not MAP ALLEGATIONS
MEFTING ELTBER F AOL D Chot-er: aA PREsSUREIO NDoLation’ ~7HEAR LS A comP)) -
ING GeVERNMENT INTREST EN Limrit CNG THE AMmIUNr of: RPT i THAT ANY OVE
LNMA TE CAN RETAZN IN Hts cRu As THR ALLEQA Tron oF PLALNTEF lige =
PLALNT FALL Te STATE ORSUGRESTA alarm UNDER LUI APR jp
Plarnriorr RESPONSE. Placngeee All pero OFFTNbAN MK CYNES Pere PLAIN T ~
Tyr To \LALATE 7H MANDATES 2F PLANITIA RF oro ee EGE Dacs4a - .
loa AT 47% OAtLy Axrual( oretTaATe & DALLY READING Pour OCFFERENT Biplorincta
EN SAPRO -KENTALK Boaks o& LITERATUBF: ON A DAcLy Basrs) & Ar ASO! 258, Aa A:
ALO, AIS ABA- ~A$3, 3%) 497 Fikd ar Nori | ; doesite0 bh AT Silo ‘11S AS7: 72
: ae. polzey Has Alvaran BEEN Abparssrp By THE THAD ara QUIT, WA VASPrnlarent V.
KLEMM 4/97 & 3.474 ATR GRA AvaUST A 13007) Qoo- Pal Loy WAS NOT LEAST RESTRICT TINE Mans
«Fe AcHERBEN Aten “HEALTH oN TRRESD Docs BF Ld-b2 AT Rl * X72
TT ere kot LYTTH Onrfesoants QLacm THAT By PRNTOING PLALNTIFF WITH SUIF-LCE
| Mee PROPERTY LNSLOP- of PLALNTIFE BELL Te ENGALE PLALNTLA Te PERPoam FL-
ALNTIFE RELTR zo us BELLS \NILL aqusfe A SATETY-N-HEALTY PAZARD IS UNDERMEN -
FD BY THE Dow SRITLEMENT ABREEMENT, \NASICN&TON VY, KLEn0 ALRFADY EN -
FoRCkD oN FourR OLFFEAENT FATSONS FoR 104 STAQLANT MoNTHS DEFENOANTS PERS -
ONALLY ENPeAOED THE-SEEALMENT AGREEMENT (Does%a - “LA AT RFS" 255, UE: geraug ) .
FoR Af oxx MATH LA smALaHT AND ONLY OTSQaNTENULD WAPN PLALNSTLE ANBfEREO —
DEFENDANTS. ON of NEAR 12.3119, DEFENDANT, TIOe HAD A CHANGE OF ene
Task THINGS DEmaN STRATE DEFENDANTS CLAIM OF SAFFI TY TS NIT CompruZN no -
PRTALLY IN LIGHT OF HAVINE ENPoneen THE SETTLEMENT ACKEEMENT ies ACNE
BaXxes af APLLALAUS LITERATURE INSZOP PLACNTORE CELL FoR 17 S7RACAYC MON CHS)
THE 2N] DENY THE EXACT SAMF. RELL&taus Lr7earuge BASED ON PIR, SAFES, yeN-
HEALTIE HAZARD Far ApPRoxcmar: TRLY 34 STRALBHT MONTBY NOW) RISTUAN THE EX-
ACT SAM rz PROPER TY Is PAILDPAICE THAT DEFENDAN/S ACTLONS \WEar. Nar 2on€
TN THE INTEREST OF rt ComprLLong SoVERN MENT INTEREST} AND WAS NOT JHE
LPAST RRSTALOTIVE MEANS , Holt \, Ho Bes, 574 US, 3525 135 S, ty $53 HpA0-
NOTA (ons TUT LONG LIZED Prepea Ns-AELTATon ~ STANDARD oF PRoak 2 Hf LEAST RESTRLET-
- INE MEANS STANDARDS oF THR. APLTELo US LAND US/% AND ZNSTCTUTIONALEZED PERSONS
ACT of 48004, U, $0,409 ot SPR. Ts ExegpTlon Ally DEMANDENE fPND TT REQUIRES
THe COVEAN MENT Ts SHowl THAT IT LACKS OTHER MEANS Of A UYtEVING IT DESIRED bal
WITHOUT EMPasine A SUBTANTIAL BuRbEN oN THE: PXEAOISE. oF AELIBION By THE
- dear. eTZNG PARTY, IF A LBSs RESTA rOTZIVE MEANS rs AVALIABLE FoR TH CaVERN
MENT Ta: ACHIEVE Lis GOALS, THF 6aVERN mrNT.MUST USE 27); \WlAshzN avant Vixen
4NTE3d 274,294 Grd ork Muay 4 A207) Gilt. SUPREME. QaurT HAS SUCSESTED THAT THE
SURRNMENT QANSTOER ANO REST OTHER MIZANS BEFORE TT CAN Ca NeLupf: THAT

Ip PoLeay CHloseN xs THE Lisast Ar STRtSL IVE MIE A) _DOFRFRNDANTS USE OF HE
LRTR. Bs -OarTe 2 BC)

a [

 

Cc

 

 

’

7

aes.

t aS

‘arene

 
Case 3:19-cv-00196-LPL Document 113 Filed 04/15/21 Page 4 of 10

Wasdzneran v. Khe. SETTLEMENT ASRREMPNT, 1,0, NENE. Boxfes OF KELEG Tous PRepfRTY

ZNST.O FG OFALACNTIFF CreiLL,.
THE: heen Vv. Kiem, SETTLEMENT AGREEMENT WASSEONED WHEN Hf 7780

STLOUTT DRGLOGD DEFENDANTS ACTION PLAok) 4 SUBSTANTEAL BukON oN flqzNT-
ri APL Orous PXRRCISE. , WASHCNATON V, KLE 497 FAd BB,AT X14, 351) DOS Go-63
r A73'; THE THRO OrmeuLt STATS PLALNTLEF Has SLNGRE. RELTACOUS Arlee 447
Bal AT AT ANO O7HF2, THRO CTRCUET OPINZON HAiL VL KLEmm A0/7 US. Orsp. LEXZS
FoF Gade CA. FEA, | AoITGINCE RELY HELD RELrereus BRLLELS Mity BF cong ctuTtonALLy
OTELTED TARPSPPCTINE. OF [HP FACT THAT crx GUTSTOF. OF 7H MATNSTR-AM OF A FART-
WA APLEATON SEF 24, HoLT V, Hopes STY Ups. 354, 354, 135 8.e7. $53, Bu2, 3h3Qals)
eLAEM UAIDER THe. RLUIPA AND NOTING THAT THe PRerrecT Lon of RLUZPRND Lise THAN
THB. CUARANTEF. oF TAT FREE Exe Resse QhausSe, 5S Nor LomaiTep Te BFLOEFS Witt an:
SHARED BY ALL OF THR MpmBEAs OFA Reliaraus See7)

THE. Fo PIM PNTEON EO ORMeNISTAATE..  PLALNT LEP HAS A SENG RP BYLLE LON @ (2) FLA TNT OF
ALLE-SED DRFENOANTS AGTIONS PREVENTED PLALNTEFF FRov UPHELOZAIG AA LNTIPPE AR -
Lc&taus RELIEFS, @PLALNTLFF ALLP-QRO DEFENDANTS ACTION WAS NOT THF. Le4s7
RESTRECTEVE MANS QOTHF THLAD CLACULT RULE THAT OFFENOAANTS ROTIONS |

le —.
WS SE 7 La 5.

WERE AS SUBSTANTzAL bur OLN ON LLAENTZFF RELTATous EXERCISE THIZRETARIEDES
FENOAANTS, TECE,E,\ P, Maust, rR SNYOER WW AoweErs VRbaip PLACNITERE RLUPA AT 27,
ALL oF THE ALLEGATIONS oF RLUZPA VTeLATIONS WERE ALLEGED To HAVIE mak-
N FLAUE AFTER Aol7s NO CLAatms or RLUIPA IN WASH INATON V. DELIS™ ma.
IRE THE EXACT SAME ” Nez THAT OCQURKED PRIOR Te AOlT; THAT LuRR ALLE ED tN
WASHINETON Vi, BARNHART 3:17-aN- 0070
7,|CONUERNZNA poo! aa, PP a7 PP aT-28, cn REFERENCE 72 DONNELLY, ENTER ALLA, TU.
QounT NOTES THAT PLATNTIPE LENGHTY ANO FREQ ULENT H&SToRy AF ABdomz ZN ALSEN -
TESTINGAL PALN AND prscompeRt oF THIS Df: GLRE ANO THE FREQUENT 2f- Hos STOK que
REBESTRATION OF THOS om PLAIAITS THE ALLFBATIaN AORS NOT SURCEST CEARUMST—.
~ NANG. NHraHt waulp SIVE ATSP. Ta ANI 3: Sh Amenio Mee NT VESLATEsN BY DaNNPLLY
PLAINTIFF RESONSE::! PLACATE: ALLAIEO THAT be FENDANT, DON! Nyzlly WAS OE-
LZIBERAT 2NDIFFERENT 7 PLALNTZFF-, is ier oe ee Drs cenfoRT - N- PAIN, ZNO
YBTLETY 76 SIT YUPRIGT, ANO EXPERIENCED DIFF LO UT Y SPEAKING CAUSED BY INTCST-
TNAL' SRIPE, WHERE OPFENDANT beNNELLY WALK Awn7y-N-CONFFARID \ALTH TAL
MED zeAl, Phones ta NAL IN THENEXT Paom Bort AGREED THAT OFFENSANT, DaN-
LLY WAS TO SEND. PLAINTIFF Awe Ens PAIN, UNTOUCHED Whitle BEseind Fok
ALN MEADCLNE As DEF. NDANT Do NNELLY mack PLALNTIFF hyo oF , TELLING FL
ALNTLFF To Lr AVE. ANHD Af INMATES WERE PeovZ"AD ARE. ‘YRT BASPD aN! NOAl-

_ MPoreAL REASONS 1, @ (RF: TALLATEON, RAG , PENALTY Far Cam muAIZAArrO NS LICTH AUTRE -
ETL Fok SUZNG DEFENIANT ban ni rily , PAID Pat PELING GATENANCES GNCEANING OF -
PENDANT , Dan NP-LLy- 0d WAKERS-nI- -FRIENOS Family , eto. Doe® (-3 17 14 233.7233 FIAT 313)
THF RON DUST ALLERED hae cNST OFF NDANT, OONNELLY AgrNP 2y Mu LIKE.
SNOT TH SA mifz AS THOSE ALLPLED AEST My-0teAL PRFESSLONAL Wie WRF

. Be AR 7A2 3 3 “17 W-00lt le \ (73) .

iF

 

ky

 
Case 3:19-cv-00196-LPL Document 113 Filed 04/15/21 -Page 5 of 10

Nor DrSMTSorp Qo Kay abbr an Dares $°6A-43 AT Lyf: A wir /32' M3 5g 168 (PETER)
[3] 156, CUESTA Hy “y 4 lo, 70571; oN) sOrits ,

Ucar YV, flbite rg u,S, Slay, 319 1984) (Wunngess4ey ANO WANTON INFLterzory of faa
CANSTETUTES CRupi- A-Uinsiasua L Puncehonge NT foRATOOFN BY ah APN MENT) ARMER VY
BRENN ENN BIN SHU, & GAS, 22a (gai) un of- Humane FALSAN) 5 “ESTELLE N. Gama 4/99 US, ATT,
12/409 7y) (ANDER ah AaeeNomeNr PRisaNorecerals Apr. ProlicBrreo From EXHLALILNEe OF-
LIEPRATE INDIFFERENCE To SfRTOUS MEDEOAL NERDS af- INMATES.
PLATAITLEF ALLESED SERTeug MPOLCAL NEEDS, 0oos* Ud: bd AT a DEF rNDan? Boni ely
LERPN ED To DTHER MEOTCAL. PRaFRSSTaNALS NENT EH PLACN TLEF CAE, acs ty “LLZATHY
meme Boor), PAnTocr 192 F.3d 192,97 Ged era 119) (placattare must ALLE Ar
G)s res AIDUS MEDICAL NEE wh @ Acts ae OM FSSTONS BY PRISON OFEetAlS THAT INOT-
CATT: DELLA BATE CNDIIFERBNCE 7 THA INECODE ESTELLE. AT 1074
SEAToUS For ETAHTH AMPNDMENT PURPOSES TPIT Ts ONE THATHAS BEEN DIRENOSED Ey
A Pip/stetan Agr. REQUIRING TaeatmeNT ok aN. THAT ISSO OBViaus THAT A LAY
PERSON Wald FASTLY RECOENTZE TH} NECESSITY Foe A Deck’ ATTENTION, WeN -
MOUTH CAITY, Cakh. ENST, INMATES V LANZARD 234 Fad 32 b, 347 (an4 art 1999) ? blaRcn -
Oe
Tr FE PALN was So TATRNGIO PLALNTIFE WAS UNKBLE Ta SIT UPBEAT -N-SIPAKING WAS CLF -
zeul7, Doastialba AT 14, varTior PRautorne CARE, Motkio PlAcntare, TO PLALNTLFP
“y, 4 LEAVE: ARASING fon PALIN MENIALNE, AFTEC HOMENE CoNSPERED ULLTH bawraleRR.
LANZARS M, 634 Fad ar 347 CONN et S64 Ky AND IANQN TAN ZNELIETLon OF arn RESULTS
ASA C PaNSPQUENGA OF DENG OR OPLAY TN 7TAE UREN OF ADPAUATE CABS
tp TH SAKE oF CLaRiTy? EACH OF THT HEALTH PRoBLEMs PLAINIZFF 18 SERKING
MUCDTAL CARE FAR A DotToR WITHIN THE PA, Dat DIAG NoOsze Gar BR PENE AV
997° mAHANAY” ar TREAT sALBION } DALLAS ;daog, HUNTINGDON. FAYETTE OR IZENE
WHILE oN ATA doll CIRTSING ER moral CENT PR: Sete QRELA jaa4 - 24465 OEFEXD-
ANTS REFUSAL Ta MRESCAZAE MEOLCINE oR CARE. By Seta Lists x5 Wil-s47
CAUSE THESE HEALTH (ioBlEin To Gy WORST) NAT PLALN TLEF Abt, DENTAL, AceeRD-
ING Td DEFENDANTS IS 7 PENALEZE PLAINTIFF Docstee 62 7 Ar Ab-aI: 35) 2b
37) 7, 145-52) “Sle ~bly' 15 jo 34, N, 5, PLA: IN TIFF BEL THES Cans To Fallow UP Sey inte we
-admAtLoN PotD CO AT Dea! “104 Nove Y, CONQRANENG TH ARFERTS af- icles Daas a-lbd
« AT 3q-393 yaa, Nar PLAINTIFF BLP O5AQNASTS, BEFENOANTS HAVE: Ne DLFF TOulTy fo-
, VEDENG CARE: Pek THE TH FR ALOFRLY LIMITE, ESPECTALLY wilicth LNMATES, .. . AGF:
woull OceTATe. THAT PLALNTITF would BF PROVEOEO GAKfe, STLLL PLALNTIFF ABE: rs
Jar A PRERFAUESTIF BR MENLOAL PROPESSIONALS TO TANORE PRIN -N-DiSQomforr ,
MIEOTOAL RECORDS ARE solely ComprLhD BY UBFENDANTS witom Ihave A ORTVEN
SENDA, THRREFORE, THEY ZE UN RELCABLE
OfFENDANT DanneLby, LIKPN Jo THE. OTHER. ™M [2D ItAL- PROFESSTONALS, LEBNa AED
TH fe RESK ModKED | Docs *6B-LI AT Ab, BG) 343297, ago HIA~HIS CARMERN, ALEN—-
NEA 57] us. EAs) 479994) (KAW: THF AISK of sp.Rrous ‘Aa m - ~~ OLS AR AADED hit
| RISK), DBFF-N DAN. DoNNGLLY AGT WAS TATENTEO NAL, AND FoR-NON MENTCAL REASONS,

,[pRSEnL 250 Fiz ars 534,337,5 538 (ORIN: NZAL Ae ey mor INATED BY NoN-MPOLCAL FAcTOR)
OBS LR 7A 0 De iF- Cv aa] Ve oe '.

 

 

: rd

“jh

ane,

4 ae

 

SS

 
Case 3:19-cv-00196-LPL Document 113 Filed 04/15/21 Page 6 of 10

“ae

(@ Parson AUTHORIZE DrNy REASONABLE REQUESTS far PAROLLAL TREATMENT QB) KNeWLEd-
Olf. of THE NEED PoA MENTAL CARE Zs ASCs MPANIFRO By THE, TINTENTLO NAL KEP “ubAL F fo PROVTOfz
TH) NRCS SARY MPOTLAL TALATM PNT tS DFLAYFO Fok nani-mEoLeaL REA LOS Ane CD PRE-

SON AuTrHear7Zks PARVENT AN TAMATE FRam Bpofe Luin ’é RECOMMENDED TRCATMENT |
Pon spares mppcen NEEDS) LANZABS | $34 Fad AT 247; Dumke V me CARROLL 991
Flad lof, of (and exn /493)
DF -FENDANT, DonNGiLy Likr0 7s OFFENDANTS WHOM WEAF Not Ors mzso/20 , OFT THNOANT,
DoNNELLY OAS ALLERED To INTRNI TEON MLL TARAT WHITES OTFFFRENT SI ‘arn Tf ve
DEFENGANT DONNELLY TREAT LAINTEFE Deos £0-6a HT ASA | A33 al} 73, 706) 3 393) Ql-3d
MoQLesky V. Kempe 461 U.S.2 A mal (747) GLLr ens. an EQUAL Phot: jarzon Grolarten(| tlas
The: Bur Ohn oF PRovcNG THE EX GsTENGE OF PuPosFul DrSQatma narzony PLYLEBN, DOF,
57 U.S, Ad 4,417 8) (STatez SQRUTINY APPLEPS.76 His FOURTEENTH AMENOMENT Fuad.
ROTERT TEN q LAtms | ; NOT PRECISELY T4LLOARD Ts SERN A ComPRLLENE GwVEGNME NT AIN -
af DALST) Daas / (d-bA fit 77 CN, 8, LIKENED To oThees Deas io- U2 AT 403- A381, AB ERAS, 37, 31,
PLATINTIFE ALLEGED THAT DekenDand DonnFlly ACTIONS WER DONF To PPNOLIZE
PALNTIFE 5 THE DEFENDANTS won Wh RY NOT O7SMIS5E9 WERE ALALNTHF MADE
THE: FxAOT Sénit. RE: TALIATIONS ABA INST , begs 60- GA. AVL. MA 4¥O-SA‘SO-U2! BIS
OLAZ | TAZ ~CRuZV, SYINENS IND alle BL UI 6das* i, 5, Ph, ooreb he uy Aol le) COP-NZAL oF mep-
sn CARR. Gt OQONGTCTUTE AN ADVERSE: ACTION FoR THF- Pu as oes Of tt RYETAL Marre hi

 

Latm): Huds V Smt N%,3-04235, 005 WL 7/3543 b #4 Ghd ah PEER uittity 14 2005)
LAA TenEN LATING 788 F.3d iw, 141 (ard aes) RAUSER V, Hoan, 24l F324 320, 322 5 bl
QR Rol) AL! LPP Tar PLALATILF Sur PERC ROVERS AoriLons By PLESAN OFFIazAIS SUPE
DCLANT Te DETER fp PERSON aE 2ADINARY Fram | LESS Fram PXERUESING HIS CONST TAT -
Tenth ATAHTS) CoRLfssA_ Ve Q21y of CHESTER , Vi-01037 goad” WL A784) 74 * (aad ome
OATS BPR, Ale, 2825) ont MIdTL6N To Ors ni Loe ‘a TALL AfE2 ny Chats WHERE AL INT -
LFF ALL apd THAT HEWAS DENZEN ADOGQUATE MIEOLOAL ASS(STANGE BY PRISON AFF -
TOcALs rN arab nation Fo $TTEMPTENE To Fife CBALINANCES 5)
PLAcntcrr ALLE&EY THAT BY Dep ENDANT DONNELLY WENT To HE COWORKER  Begh
QAimF Ta AN ACREFMENT To WLL. PLA LATER: 7) LEAVE WLiijaur HAVEING REORINED
CARP vallcelt Oferjonls STRATES A MPPTLINGS OF THI= otc SDS, THES CoMSTETUTES A a
ALM oF CoNnsPrRAcy dacs GQ- CR AT 1} 4 373 , 38; jab, Ah if “eA 29/- 343 Por dan
TALLEY NV, VaRneR ROIS WIS Oxsr. LA ere ROo@TAd aka), ‘24 (ard CIR nor, nibhrar-
Te Ns THAT Abddeass ME FrRTOD OF THY CONSPTRALY, @) 0 BaF OT OF JH CONS PrAfey Qu
CRATALIN AtTZanls PH BED CoN SPT 24 va RTAKAN To ACHEIVE THAar Purp Sf)! DOMES V,
Hac Ke Koy al? US, OrsT, Lax Bee 31770" A Aly (3rd OZR FFORUARY Ab al Go 37-
ATF. A al fcr Fa O2NSPIRAGY canbe GUS, 194% Ab PLALINTIFE MUST Arar Tay
“THE PPRSAN fotene LANDER WE. caoloawor Law ce NSFLE RD TS DFPRIVEL PLIACNILIF OF A
PROPRALLY FRoTRTED RIGHT) PLALNI TTY Ist, $th, AND 144 HarAD MENTS
\ OHEAATN V. E.R WETON KP. ENG. $05 ‘had We, 1/63 Grd OCR IG) PLALNTLPE AL-
~ LEBEN THE OATP. OBFENDANT, Da NPLLY canduex WAS to ene TIED ALLERELY @ Tit ALLFe-
apt OBORLT OFTHE Conshaatray INAS 72 PEALALIZE PLAzNPEIE (3)! ALLERED ORPENOENT
BELRAIS:F-N-O01 G | a

|

 

 

 
Case 3:19-cv-00196-LPL Document 113 Filed 04/15/21 Page 7 of 10

DONNELLY DENZ2D PLALNTZPF menreaLl Gar, FARE SPEEGT PER R= TALLAT ION, AND
eeurh PV OTERTION Cawwat-TTES re PEN ALT Zs. PLAN TPE Fow NON MIZCLOAL RB REA +
SONS TN THIS “ENSTANY fr Titi= FACTUAL Basis o- PeNALIZENG PLAINTAFE 25 Fealousl

TO SURVIVE FRO | I2@OL xsmrssab , CAPn oRosen \. SUPREME CT, ONT. 438 F3d
(92, 154 Bnd OLR 2209); YOUNIEN. KANN Gale Fad 1294, 405 N. Ie Gad a);
RrBE WIAD Bagh IE EQUCATION Vi, Ni, cE, EX RELL MLE EV YA Fad 234, 25H (Ad ( rk
IgA CANTL, RIQUTS of OsniSPLRACY MUST SHOW A UNDERSTANDING oR MEETING
eis THR MINDS” “ALETT EAats DEMONSTRATING AGREEMENT AND CaN eERTrO AeTIoN)
Deck wv, LE LEFIRIDGE, T7/ Fag 6% 1 170 (ath CER 1185). DR BY LRN, MENDEZ BAAS
AREA’ Votarzon) TECHNZDAL Sal FTA Fad 13b4, 1377 Ged az. 1999) (A OREEMENT aR
” GANCEATED ACTION PETINEEN EN DINTDUAL * Tk be PRING FLALNTIPP OF A PRoriey BP
Rireit)' STARTZELUAN . CITY OF PHELIT, 533 Fa 183 a05 Gad ork, Fesauany I),
Aas) Cre TH THERE IS A DLREOT EVIDENCE, AN NOEL: MENTOR MARTIN OF THE pata
MANDS may BE ESTABLISHED BY CTRau msTan NEAL EVLO ENCE, Suutas BY ORNIY—
ING INTER ACTION BETWIREN TLE. C NISPERAT IRS, THE APIEROXEMATE. TEMENG OF -
THE AGRREMENT | HE PARTIES IN ACREEME =NT AND 74 PEATaD OR OBTILLT OF THE.
eNSETRACY) NAB,
%.| baa 84, Pe 2644 AT C rNTRA ALTA, “A PLATAITIFF must THERE: Pere ALUCAR port
argzeula ety AND PRESENT MATERIAL FROTS WHICH Stow FLAT THE Pui Po R7RD CoN -
SPERATO RS REACHED SOME UNDE ASTANDZNG 08 AGREEMENT oR PLoq THEO, PLANNED any
CONSPIRED Ta CJETHER TS DEPRIVE PLAZNTIRE of 4 FEDERAL P LTONT
FLARINCIFE RESPONSE: WHERE OR PENDANTS RECITEO TAPS NAMES of: PRESENT-A- Pas e
Liaw SULTS, NumBen ARTENANGES, MAKING THRSAME TREATS, VaUVENné& To PENAL
f LALNTERE Waid Far word AR BXTORNG OF A MPaeTING of 7H MINDS) OR PLAN, 7
DPFRINE PLALN7ZZFF of PLATNTIE ) St, 0K 8 Sth On M44 AMTNDMENT, OR fl LUZPA: DE-
aNSTAATE CoNsprnney, AND MEET ie 5 THAT SURPASS dencLusory Blanket ous
shamans Dass Boba AT lay: 1, 227) Ala)a) a) MY Alle, Ale AM) ASA ABH AET: AB) 2BL5 97,
200,30, 30H) 305) M7) $23, 38/-383) orth Wane Ar <8 "168/700" 4074885 Y2AS AT, SW) 3,
“d’, BA) Slo) S7- ba 77: ALi. CONCEANING ALZENANGT:- “Laing. \ZT- CommunneA Tre NE WWITG 7 ATH -
Oo IEF 5 ‘LALNTLEF DID MAK OPPENDANTS AWARE. OF TALS ENFERMATION CT TS OEE
ays THIS DEF El 2NOANTS SHARED Trees INFORMATION Aven® HEMSEINES) A MEPITBIC oF THE
END} Doos Th -ba AT 382" a7 Stes bod WHER Fe. DEFENDANTS PRAGEED przan TS “A APTER THE
Alper BED MISCanDucT THE sh ARR: DRMONSTRATENE 7 PLAN JAMS IN BNCERT, AGREEMENT,
An DA MERTCAG OF THE: ENDS | RENYZAS PLALNZCFT: | St Sth itey amp RMIT GERI vit
_ STARTZEL. N, CITY of GAA 3 S323 6 34. (93 Ao 5, Gra CTA, FARO A008) EB DB By LR,
TEAMNTORL SQ TIA FAN Se 1BUY, 1377 (384 ce 1994)
ash ROSRN, V, BARTLE @71 F Fads 3), Bib “Gal OTK IEDCAN AGREEMARNT OR DONC RATED BETWEEN
TEN Or yro un is: PART ZO b ahARTTY Faas Seine PUR pedTee COMSPrAATORS AfzACWD Some UNe-
FRSTANDE AG of on AOAEEMENT 7 oR Al Ler) PLANNED a sPak Ee. 7o &ETHER TA ® Be ee REM PLAIN

<

2

PR

inn viet

 

 

                              

 

K

ie Non MpETING OF Tir ~ InicniDs may Br rttelaeD. by Cxeeuvnera ATE). Pvrcor: ~ Sude
TR TA 3eH-C-BOH oO G

‘

|
ad Case 3:19-cv-00196-LPL Document 113 Filed 04/15/21 Page 8 of 10

By TO SNTIPYANG INTERACT Don BETWEEN THE CONSPLAATONS THE ApPROXT MATE.
TEMeNe OF THE AGREEMENT, [HIE PARTIES IN AGREEMENT AND THE. Preten oR CBTELT OF ie

canspraney) IN THES INSTANCE OFFENDANTS SKA, Prestfpork SNYDER, BOARS, TLC BY
Hypp, ANP PARUST ARE ALL Doo STA «@ ALL! bAT TN SAME oto aU DEFENDANT,
SkOKAGp WAS TH: ASSTSTANT WARDEN Witom WENT 2 Ent DEFENDANT Wodk s CTF
Riis Fle AAAI PLAINTIFF WAS THEIR OBarT DEFENDANT, SAYER -N- BowEs
INTLEE ON A-BLOCK AS THE TW S7\00 TeETHER: DEFENDANT minus -AND
ibs KA DrseussED NOT PRaVEDING phazNTaFr Relrétous LATERATURE ALL, 1%, PES-
‘albek, MAUST. SROKA ‘SNYDER BpWIERS HYOE-N-TIVUE WEBE ANBRY THAT RLAINTIE
DIDNT SEEN o re “FON BRIE VaANek: | “O44 23: * Tips ALL/=880 Face ARE SUPPICIENT 76 FLA-
~ Ustaaly Suadest A MEETING, OF. THE. MENbS, ABREEM PNT OF seme PLAN BETWEEN DE-
ENDANT ,

7 i, 104, 6,32, THE eouar REFERENCE To PLAINTIER AS WHAT APPEARS To BE HyfoYen-
Dec , J. PLALNTCFE ABSPNSE, PLALNTIAGE HAS ARAN BNALUATED By Ryolttat-
/Rirst-N- Paya loLoBrsT ON Tae SEPARATE Do Poy cHrATR&e CENTERS | Ri=QuLA RY
WHILE HouSED AT Sar-SomeERSET (o15— —TohATe!) NETO ONCE) HAs AALN TIAL
BEEN DIAGNOSED AS HYRGRNDRZA, \IZA ARTENANCE RESPONSE PLALNT IAC TS o@b-
Fe Ta GANTINUE SUBMITTING SLck aALL REQUEST

ja pe 104 FP 30; 3/1; PLALNTLFF ASSERTS THAT OFFENOANT REFUSED Te ARO\LDE CoN-
ST LTUTCENAlLy AORaUATE MEDICAL CART) PENALIZE PLAINTIFF PR FILING ComPL-
aN? IN VARTZaus Ponms ABALNEST DEFENDANTS PERSON ALY, AS WELL &S OTILER MED

ICAL AND CoRECTLONAL DFFICER, , + » PAINTER RESPONSE. PALNTLFF ALO NaT o4-
AIRE: ZNPORMATLIAN CancERNING LEGAL ACTIONS, BRZEVANCES OR OUT 60IN6 MATL
YET DEFENDANTS, SA3KA, SNYDER , MAUST, Azsa}teak BOWERS, FiO -N- HYDE Ra TINE-
ly RECLTF. THs IN FARM ATION AccuRATE: Ly, Dows*eo- boa AT 37: P22 | WH ZCH Furyit-
A PY2E. INCE: PLAUSTABEA SIGRESTION OFA MPRTING OF THE mInOs
bs 107, E 32, Lowe Bunk CLAUSTAo PH OBA, Heart ATTACK SY¥mProms Suc 45 daesr
PAINS, RE PIR ATERY DIFFICULTSES, PFA TPHERA. NUMBNESS . « » PLATNIDFE RESRANSEx
Ee NERY CELLHAS A TOP Bunk, AND ALawep Banik , Fo. THE. SAKE, OF Ce CLARY, TH -
PY IS A OIFFPRRENCE IN A Top TIER; AND THE BoTIOM TEA 1,2, EBLOCATED ON THE Fleer }
TH TOP TLAR XS FAR NARMIER THAN feTIomM TIER, PLAINTZFEHAS Pook oreCULartoN|
WHrcH CAUSES 7 STAUBALE Te KEEP WARM WHICH Causes PLALNTZIF 70 PXPERTENCE
HPF “AAT ATTACK SYMPTOMS. THfe- WARMTH oF THR PP TIER PLACNTLAZ A )LLows PLALNT-

LPF T® EXIST WITH OliT THE EXPE PRT NC ar HEART ATTACK symprams, NoT CLAUSTRo P-
HOB

Ia. Doo* 109, PB} 33. As AsenTaFF Hrmséll- RE: PEATED Ly A&Kxw Lypbers, 7 THE RESTORAT-
INE coo Ph OF MEDICAL TREATMENT FaR MANY OFS CANDZifeN- AELATIEO TH [as Aa
AINO GENERAL AAU. . . PLACNTIAF RESPanstes PLAINTEAE Wards sométow HAVE
BEEN MISTNTERPRETED. OFFPNDANT her. SUBBESSFUL TA PANTOINE ADFAUATE CARE
Te OTHER PLDPALY zNMATES, ESPEGTALLY WHETR. INMATES, T2 DATE! DEFENDANTS RE-

'

 

L
2 {USkP Te FRoZDF CARE For PLAINTIFF; JO STAND By ENTENTIoNAlLy ALLawZNné
BERT AU29F 2
Case 3:19-cv-00196-LPL Document 113 Filed 04/15/21 Page 9 of 10 "

p 2NToRF AMIN OR HEALTH PROBVEMS, 1.2,SEerous HEALTH PRoBLEMs WRRE IN THEIR EAaly S7aatS, To
ENDIVE TNT ft STAGE THAT CAN ONLY BE LaRREOTED \ZA SURAER RY, OR LONIG TERM PRESCRZBEO-

| MBOLUINES PO Eyre. SLOT HY-ARLNG WAS AJDT FPN TaucHED”, MY Swallent RIGHT LES st-

tu BRING TeneRD tNABELATY To SFAK ALOUD -N- URETHRAL STRICTURE Wis CAUSED Ex
STAF fF ASSHu LT 5, MRDLAAL RELBD Wen T 7ELL you THAT, AND NOATTEWET HAs BEEN |
MADR, TS CORRECT THesE ZN TuexeS : PLATNTIFF FEET ARE IN RUINS, AND HAS AbVANG-

| uP PLAINTIFF LES, TONORED TODATE | ' THE DIQESTIVE PROBLEMS ALREADY DLA -
Nosed PLACNIZFF Wks DENTEO M\EOZCINIES -N- DIET SUPPLE MENT, NO MEDrAL RF -

cA WILL. TELL Yeu TALS, NB, MENLCAL RECORDS ARF. Ge mpzLED By soleLy BY
 TifaSh WITH AN ABENDA |

}3 Dow 109. P & a1] | AT FF AOS, vf. 7; 77,4,  OFFENDANTS, Gree AND ©

TAWEN, pis pe ervey BAANTED As THE ALLEGATLONS OF PLAENTLEES AMENDED ComPpL-

At NT AAR. AEDu NDANT WITH PLALAUTLF Rs alarms AGAINST THoSE DEFENDANTS QUR-

ReENTLY PENDING ON MaTIoN FoR SUMMARY JUDGMENT BEPOBE THE CouRT-IN WASH -

zara \i BARNHART NO, 3°17-C\)- 02070 GH Qal7 SoL-SemeERSET AgtraN)

PLATA TERE RESPonce® NO CLAIMS oF AbTALLATION, ARID Aonsfc BAY ARE MANDI Aasarksr .
DEPENDANT, GLReNE. IN WASHEAGTON 317-0970) AETALTATON, AND CONSPERACY
AZMIS ARP ALLERED AQALNST st LERENOANT. AIRONE. rN ” \WAsHieni Oro Bi 1F-G-0819& Art
Aq; 207), No @LALM Fok DELLBERATI: ONDUFPERENOR ON FEBRUARY 14, 3017.

No cian FoR Faual PRATECTION ON Ay17,19; No AETALLATZON AND CansprRaey Age:
LLEBRD ABALNIST DRFENDANT, ZRWZN | ZN WASHEN STON 3 ii 7-O\ 00070! TH Al-
PEED DATES OF ‘te LIBR ATE SNOIPCPRENCE LTD IN BIT WH V-Roor ARE 10,27, 1553,
M4, do; to, L. Ib} Sl b1b', id, a8, lo} I. ADM, 9.474,17; 10,18, 7, ANO NONE OF THoSE DATES
RE ALLEGED F we DE LrBeRATE END TPFERENUE.. ok PAUAL FRoteerzan, ABALNST OFFENE-
INTER WICN EN 31/9-0V-00/96, THE ONLY Chat ALLEGED AGALNST OF FENDANT,

tbaeo 0 Pak DELTBAATE TNOIFFERL NCR IS ON OANEAR AsN9,19 wiicelt TS THE AL-

 

B&ED DATR. OFTHE: ALLEGED CaNDueT Teok PLACE . THE. ‘RE: TALLATION -N~ CaNsprRacy
claims ALLESED AGALNST DEFENDANT TRWEN IN 32 9-0-0019) ARF: leaAaTry AT
Does’ d-dh AT ey i a7: ally FaUAL PR&TECTION 190 ws po-bd AT DAB ARG

THE ClAzms OF 35}4-tU- aaiay Are N&T! PEAIDTAI ON MOTION For Summnky mee
NT BFR Ca uae ZA \WitstizNlaTaey VV, BARNHART 3 I7-QN- 92078 |
[LALnTary F RESPANSE 7% FOF 74 CaN CERNZNG OLFENDANTS, maagr “spake AN Ans
Qitack 4s BEING REQUNDANT Wir THESE PENDING Summary SUnQMeENT IN Be} 7-QU- 0072;
No ClLArmS ABE ALLREFOXN 32/7-C-go070, FoR RE. TALSATION y ANO CanisPaRaty AGAINST

~ ~ DE PENDANTS, AWS oT, SRakA- N- PRSCHoK , .

[+f PauAL. PRotrarLon eLeims ALLESED wrz7Ha CAVE Az ABALNST, DEFENDANT, Mauss f, ShakA-
“Faseltach, WHOA Sty THE DAT TAR. NE2LATIONS BEGIN THEN STATS ON! Borne 70 LATE!

ie » fl dat 18) THE DATE: THR AmenDre: COMPLAINT WAS FruED Hie PARFoRr THE alarms A, ALLE”
GEO TN 32) 9-0-0) 1 lo Ant MELENANT To DATES PAZoR To HB BA Bonust): 1]. A2, MoGonkay.

: eli i (Aesaltoxk) Br F-e- 2814 ; THe Chat ¢ Pil aed Fan FRuAE PROTRLTEON
a TA. 3 3/4-CN- erty eS @D ;
i. ERPS 3; % -00196-LPL ecument 113 Filed 04/15/21 Page 10 of 10
Dots a-64 AT UT \MAUST, SROKA), 217~ 2234 Pesotack) . 2 ALLEN Alarms Fea ae

TAL TATION AGKENST DLFRNDANS. Grau ST SASK -N- PESAeck) ARE Not ALLEGED IN 34)7- uv
0270; Ae BLALM AF CON SPLRALY ARF: ALLEQEO ROALNST ORFRNDANTS Mus ST SRa KA-N- PES -
CHook mak Usmsten EN 3317-06078} THEREFORE THE ALLeanD olArms of RETALEATLEN,
ANDO ¢ QoNserAney CANNOT BE PENOXNG TN Summary SUBMENT IN. 32) 7-CU-70 |SEL
Loos 60-62 AT AST-AID' BITS 3.2% ) 307308, 5, _ PLEASE OASEAWIE THE DATT. oF THE aL-
AtMs ALLRED AGAINST, ‘OEP ENOANT beech TN S/T-4N-O070, B, al,
PLALNT CFF RESRNGE Te EOPNO.4 WKS CLTED ABaVE oo
PLATNTIFE QUESTION Ts THE COURT 1S EF SomRONIE VIOLATES your AIGHTS IN
Adi7 WHLLE MAKRNG - COMMENTS | YERRS LATER THE SAME PERSAN VEOLATES THE -
samp. RIBATS Wire mAKING THE EXact SAME QGommENT DOES THAT MEAN
THAT PEASAN GANNGT BE HRLO ASPONSTBLE Beste fo THE aoNQuer aom WETTED
Years LATER BEGAUSE THE. CouRT Ts STILL DEGIOING THELR PLAST ACT 3
WITY SHauld THE: PLALNTIFP BE. OFNIED 2S CLAcMS FoR phate Tix, SPAKE
OLDS whrolt was THE XACT SAME IN THE Prest ACT
HLAINTIEF BRE THIS Gaur To PaNDER WHAT THis DEGrsreN TMPLLes THAT YouR RIBTS VI
LiTeo TODAY WHILE THE. PERSON MAKES Comme N7 ; Nd, THAT SAm&r PRASON VIoLATES
ce SAME. RIGHTS WHILE MAKING THE ExXaer SAME. Comme NTS RI PORTED AS 30° , THES OR-
ISTaN SAY mn PRASON WILe New Bt: HtgL0 2 RSRNSEELE .
8 PLALNTIFE RSPOSE To.NDTE fy , Doct 19, PY, THES NOT AN ATE: APT fia PLALAT IE
Blan, THE aie Havtng PLLED SENERAL. Law SUET naps MAKE ame. A Goad LrTre4itorn, Phacnty-
uk Has OP:rar. Nat VERY THLING LS A STR ueBe, PlarnTiyF HAS BECBED THES GeukT Br =PPLATED LY To
FRavicdp. AfPxtNTCD Counter Life TO PLAaNTE MENTAL STATE “INCH PABLLATY, PLAESNTLEP zs 00 -
IN PlLacntirp AESTTe Comply, ANY SHearee Ca VILNE, CS NO. ey UIENTIONALLY CammarZED , LE “5f- BA
, PER Doos,o-b2, AT Io-298: 405; 4. . IN Leeyr of TH We QOURT REMA-BK EN Dac "121, Pal, a

TAC PLAt: NEFF OrelLaige. | \BacNreEe HAS DONE THE BEST HE PossxBley Caulo, THE douey REMARKS 5
oe T HE TENOR OF: A PAte Aho Te DESMA TSSING) Pept LES CLALM Blais PEMDZA @ Sui iM AlRG Ry Suds MENT, 3.19- W-

(38 ASP | ERO! LS MLATAITLES WARD
ie Lf EGE OR Mee fo oe FLRADENGS A Cou AT HAUS fam Play Lis B& STRZAN GENT STANOAROS aa
N SUDGLNG “rie F. Kiehing PAabuer FAN ATTARNIEY, BeNC Vv, KERNEL. 9 F204 US. SIG F49 (1494
WHEN PARSENTED WITH 4 Ao Si cam LGiNT, THATS Co RT “SHOU UL CAN STRULE: THE Carn PLA zetT L2ae ROL.
LS AND BAAW 1 EAWEEREN CES FRam Hat = ENE TALLPRPE AS, NEIL AS Foor WHAT ZS ALLE 61D.
. Be pS V7, STARASBERS Bat 2c) BOS, 209 BRA LER 3 ooh) TM A 2 USS 1993 GUL ALOHT ARTLony THe eURy nmAst*
abe THE AprLte Ae LE LEN eats RL SSACOTIVE of WWAATHER THE. Pd se. Lere BRN HAS Abn oN ED 2 aT IBY
ZA Gs 93 (028 BRA CLA 2024), NAMT VY. EAUVER 32 F.3d 63 oF (saa tic)
C[= 7 [BE Sep Tks Beek, laa ie Az. NILPES ARK ENTI)ER 7o REL TPR IR TR fi dam PLAL T SUFEO
en hy ALLA pss ae Faz. WAT ap: Ainty | AEST SEQUAED Ay nie. CANSTEPUTION

. de VEREEICATION
HAVE REAQ Tif FoR Bacn BRTEP CN OBO ELTLAN To MARC: STRATE. a0Be. DRezSon T STSMISS aLarreee
LMS Pak, FALLURE Tb SATE A CLaryns AND Her EY NE Sy THAT Tf: RESP2 OFS THEREIN ARE TRUE BX =
aie

BET AL Te Mer TERS ALLEGED ON TNE aRIIATION AN LIE EES AND AS To THOSk: BELTEVES THEM Ty BP TRUE,

te
Q!
PURSUANT + ad Sas $f: # le T. CPRTORY UNDER. PENAL OF PERSuby THAT nie. FoRBeatNé IS TRUE ayo
CpReecr, | EYEE C17 TED. THES TH DEY oF APL 20d0 } AT St -SomilEAS ir, SomERSET. PA.

wi
a7 ‘

a » FILE! D ane “Restart CupmeqTeD,,

 

 

“DAT Viel. ): iy 32h : / A PR os oe . S kb JA Lh cla iadang kr
£ ae 15 22 9 nay UNSELD WASH heron)
Ta CLERK U.S. . Anj-30% by, | Pho SE

wr mace

BLA AsBUI-WN-20/F lp P ENNSYLVANIA

a .
| ; a . woe

DI a -
- WEST. DIST. OF STRICT Court GS) un A

 
